DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election of Invention I, Species B of Group I, Species F of Group II, readable on claims 1-3 and 6-10 in the reply filed on 3/11/2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 3 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 3 recites the limitation “wherein the gate mark is a protruding portion that is projectingly provided on an end surface of the thick wall portion in the longitudinal axis direction” in Lines 1-3, wherein the protruding portion of the gate mark is only present during manufacturing of the bending piece and is removed via secondary machining for surface matching the gate mark to the outer peripheral surface of the bending piece.  Therefore, it’s unclear how the bending portion of an endoscope can include a bending piece having a gate mark with a protruding portion if the protruding portion is not a component of the bending piece when the bending portion is assembled.  The examiner is unable to find support in Applicant’s disclosure where the protruding portion of the gate mark is still intact when the bending pieces are assembled to form the bending portion of the endoscope.  Appropriate correction is required.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




Claims 1 and 6-10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nakayama (JP 2015-131015 A) using US 2016/0316996 as an English equivalent.

In regard to claim 1, Nakayama discloses a bending portion (12a, Fig. 9) for endoscope (5, Fig. 1) comprising a plurality of bending pieces (15a-15d, Fig. 9) having contact portions on end portions facing each other in a longitudinal axis direction (Fig. 9), the contact portions being in contact with each other, the plurality of bending pieces being mutually rotatable and being consecutively provided in the longitudinal axis direction (Fig. 9), wherein
each of the bending pieces (15a-15d, Fig. 9) comprises:
an annular wall portion (inner and outer walls of the bending piece (15d), Fig. 9) having an inner peripheral surface and an outer peripheral surface formed around a longitudinal axis and having a predetermined length in the longitudinal axis direction (Fig. 9);
a plurality of wire inserting portions (24a,24b) in which the wall portion has a first wall thickness and through holes are formed, the through holes passing through the wall portion in the longitudinal axis direction, through which pulling wires (22a,22b) configured to cause the bending pieces to rotate being inserted through the through holes (see annotated Fig. 9 below);
(see annotated Fig. 9 below); and
a thick wall portion that is a part of the wall portion different from the thin wall portions between the plurality of wire inserting portions around the longitudinal axis, the thick wall portion being formed to have a third wall thickness that is equal to or less than the first wall thickness and is thicker than the second wall thickness (see annotated Fig. 9 below).

    PNG
    media_image1.png
    901
    855
    media_image1.png
    Greyscale

In regard to claim 6, Nakayama teaches wherein a space of the bending piece facing the inner peripheral surface of the thin wall portions constitutes an accommodating portion configured to accommodate long items extending in the longitudinal axis direction (the space is configured to accommodate guide sheaths (21a,21b), Fig. 9).

In regard to claim 7, Nakayama teaches wherein the third wall thickness is equal to or less than the first thickness (see annotated Fig. 9 above).

In regard to claim 8, Nakayama teaches wherein, for bending pieces adjoining in the longitudinal axis direction, among the plurality of bending pieces, positions of thick wall portions around the longitudinal axis correspond to each other (see annotated Fig. 9 above).

In regard to claim 9, Nakayama discloses a bending piece (15d, Fig. 9) of a bending portion (12a, Fig. 9) for endoscope (5, Fig. 1), the bending piece comprising:
an annular wall portion (inner and outer walls of the bending piece (15d), Fig. 9) having an inner peripheral surface and an outer peripheral surface formed around a longitudinal axis and having a predetermined length in the longitudinal axis direction (Fig. 9);
a plurality of wire inserting portions (24a,24b) in which the wall portion has a first wall thickness and through holes are formed, the through holes passing through the wall portion in the longitudinal axis direction, through which pulling wires (22a,22b) configured to cause the bending pieces to rotate being inserted through the through holes (see annotated Fig. 9 below);
(see annotated Fig. 9 below); and
a thick wall portion that is a part of the wall portion different from the thin wall portions between the plurality of wire inserting portions around the longitudinal axis, the thick wall portion being formed to have a third wall thickness that is equal to or less than the first wall thickness and is thicker than the second wall thickness (see annotated Fig. 9 below).

    PNG
    media_image1.png
    901
    855
    media_image1.png
    Greyscale


In regard to claim 10, Nakayama discloses an endoscope (5, Fig. 1) comprising the bending piece of a bending portion for endoscope according to claim 9 (see rejection of Claim 9).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Nakayama (JP 2015-131015 A) using US 2016/0316996 as an English equivalent in view of Stand et al. (US Patent Application Publication No. 2014/0005683, hereinafter Stand).

In regard to claim 2, Nakayama discloses a bending portion (12a, Fig. 9) for endoscope (5, Fig. 1) comprising a plurality of bending pieces (15a-15d, Fig. 9) having contact portions on end portions facing each other in a longitudinal axis direction (Fig. 9), the contact portions being in contact with each other, the plurality of bending pieces being mutually rotatable and being consecutively provided in the longitudinal axis direction (Fig. 9), wherein
 (15a-15d, Fig. 9) comprises:
an annular wall portion (inner and outer walls of the bending piece (15d), Fig. 9) having an inner peripheral surface and an outer peripheral surface formed around a longitudinal axis and having a predetermined length in the longitudinal axis direction (Fig. 9);
a plurality of wire inserting portions (24a,24b) in which the wall portion has a first wall thickness and through holes are formed, the through holes passing through the wall portion in the longitudinal axis direction, through which pulling wires (22a,22b) configured to cause the bending pieces to rotate being inserted through the through holes (see annotated Fig. 9 below);
thin wall portions having a second wall thickness thinner than the first wall thickness on the wall portion between the plurality of wire inserting portions around the longitudinal axis (see annotated Fig. 9 below); and
a thick wall portion that is a part of the wall portion different from the thin wall portions between the plurality of wire inserting portions around the longitudinal axis, the thick wall portion being formed to have a third wall thickness that is thicker than the second wall thickness (see annotated Fig. 9 below).
Nakayama is silent with respect to a gate mark of injection molding for molding the bending piece is formed on the thick wall portion.
(10, Fig. 10A) formed of a plurality of links (100,104) configured to articulate the robotic probe.  The links are formed via molding in a molding device and ejected from the molding device via pressing an ejection pin (124) against an ejection surface of the link (126) that will not engage an adjacent link in the robotic probe.  Strategically positioning the ejection surface on a link ensures the ejection surface (126) does not affect the interaction between links such as by positioning any imperfections away from the mating surfaces of the links (Par. 96).  
Since Stand teaches of placing the ejection surface on a surface that would not interfere with mating surfaces of adjacent links (Par. 96) it would’ve been obvious to one of ordinary skill in the art at the time of the invention to modify the bending piece of Nakayama with the teaching of Stand to form an ejection surface within the thick wall portion of the bending piece since the thick wall portion does not make direct engagement with the thick wall portion of an adjacent link.

    PNG
    media_image1.png
    901
    855
    media_image1.png
    Greyscale

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN N HENDERSON whose telephone number is (571)270-1430. The examiner can normally be reached Monday-Friday 6am-5pm (PST).

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anhtuan Nguyen can be reached on 571-272-4963. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RYAN N HENDERSON/           Primary Examiner, Art Unit 3795                                                                                                                                                                                             	March 25, 2022